Case: 21-60371     Document: 00516395862         Page: 1     Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 15, 2022
                                  No. 21-60371
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Santiago Zamora Gonzalez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A077 805 269


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Santiago Zamora Gonzalez, a native and citizen of Mexico, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from an immigration judge’s (IJ) finding him removable, 8 U.S.C.
   § 1227(a)(2)(C), and denying cancellation of removal, 8 U.S.C. § 1229b(a).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60371        Document: 00516395862        Page: 2   Date Filed: 07/15/2022




                                    No. 21-60371


          Gonzalez was convicted in 2016 and 2019 of discharging a firearm in a
   municipality with a certain population size, in violation of Texas Penal Code
   § 42.12. A notice to appear (NTA) charged him with removability because
   of those two convictions.
          Gonzalez admitted the allegations in the NTA, conceded
   removability, and applied for cancellation of removal.         Based on his
   admissions and concession, the IJ found Gonzalez removable, denied
   cancellation of removal, and ordered him removed. The BIA affirmed the
   IJ’s decision.
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), legal conclusions are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Under the substantial-evidence standard, petitioner must
   demonstrate “the evidence is so compelling that no reasonable factfinder
   could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131, 1134
   (5th Cir. 2006).
          Although Gonzalez asserts that the BIA erred in binding him to his
   concession of removability, and that the IJ failed to consider evidence as to
   whether his prior convictions qualified as removable offenses under
   § 1227(a)(2)(C) despite his concession, he does not challenge these BIA
   conclusions: his counsel informed him fully regarding the proceedings and
   pleadings he was filing; and there was no evidence he did not consent to the
   filings. Nor does Gonzalez raise why the BIA should have judged the
   reasonableness of counsel’s decisions by out-of-circuit precedent in a manner
   out of step with the BIA’s historical practice. See Matter of Anselmo, 20 I. &
   N. Dec. 25, 31–32 (B.I.A. 1989) (noting the BIA “historically follow[s] a
   [federal appeals] court’s precedent in cases arising in that circuit”). Most
   importantly, Gonzalez offers no challenge to the BIA’s conclusion that he




                                         2
Case: 21-60371       Document: 00516395862          Page: 3   Date Filed: 07/15/2022




                                     No. 21-60371


   failed to adduce the evidence required by Matter of Lozada, 19 I. & N. Dec.
   637 (B.I.A. 1988), to support any ineffective-assistance-of-counsel (IAC)
   claim.
            Accordingly, Gonzalez fails to show that the evidence compels the
   requisite conclusion that egregious circumstances unrelated to counsel’s
   performance released him from his concession of removability. See Orellana-
   Monson, 685 F.3d at 518. He also shows no error in the BIA’s conclusion that
   he failed to meet the Lozada requirements for what constitutes an IAC claim.
   See id.; Matter of Velasquez, 19 I. & N. Dec. 377, 383 (B.I.A. 1986) (explaining
   petitioner must “proffer [] evidence to show that the admissions and the
   concession of deportability made on his behalf by counsel . . . were the result
   of unreasonable professional judgment or were so unfair that they have
   produced an unjust result”); cf. Mai v. Gonzales, 473 F.3d 162, 167 (5th Cir.
   2006) (finding IAC where petitioner met the Lozado procedural
   requirements and showed prejudice).
            Because Gonzalez was bound by his concession, his assertions that his
   prior convictions did not qualify as predicate offenses under § 1227(a)(2)(C)
   and that the IJ erred in not considering evidence and assertions on the issue
   are unavailing. See Martinez v. Bally’s La., Inc., 244 F.3d 474, 476 (5th Cir.
   2001) (explaining that “[a] judicial admission is a formal concession in the
   pleadings or stipulations by a party or counsel that is binding on the party
   making them”).
            Further, because Gonzalez’ concession bound him, we need not
   consider his contention that the BIA violated his due-process rights by failing
   to address his challenge to the use of his prior convictions to determine
   removability. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (explaining [a]s
   a general rule courts and agencies are not required to make findings on issues
   the decision of which is unnecessary to the results they reach”).




                                          3
Case: 21-60371      Document: 00516395862           Page: 4   Date Filed: 07/15/2022




                                     No. 21-60371


          Our court lacks jurisdiction to review the BIA’s denial of the
   discretionary relief of cancellation of removal based on the agency’s
   balancing of the equities, contrary to Gonzalez’ contentions.        Trejo v.
   Garland, 3 F.4th 760, 772–74 (5th Cir. 2021) (explaining our court lacks
   jurisdiction to review denial of discretionary relief).
          DISMISSED in part; DENIED in part.




                                           4